293 N.J. Super. 535 (1996)
681 A.2d 1226
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
LUCIO D. LIBERATORE, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued May 7, 1996.
Decided August 28, 1996.
Before Judges A.M. STEIN and KESTIN.
Phillip C. Wiskow argued the cause for appellant (Bongiovanni, Collins & Warden, attorneys; Mr. Wiskow on the brief).
Joseph Connor, Jr., Assistant Prosecutor, argued the cause for respondent (John B. Dangler, Morris County Prosecutor, attorney; Mr. Connor on the brief).
PER CURIAM.
Defendant appeals from the trial court's judgment, after a de novo on the record appeal, R. 3:23-8(a), convicting him of disorderly persons resisting or eluding arrest, and three motor vehicle violations: making an improper left turn, driving while under the influence of intoxicants (DWI), and refusing a breath test. The conviction followed the denial of a renewed motion to suppress.
On appeal, defendant raises two issues:
POINT I THE DEFENDANT'S CONVICTIONS FOR VIOLATING N.J.S.A. 39:4-50 and N.J.S.A. 39:4-50.2 MUST BE REVERSED BECAUSE THE ARRESTING OFFICER UNCONSTITUTIONALLY ENTERED THE DEFENDANT'S DWELLING, WITHOUT AN ARREST WARRANT OR A SEARCH WARRANT.
POINT II EVEN IF THE ARRESTING OFFICER'S ACTIONS WERE CONSTITUTIONAL, THE DEFENDANT'S D.W.I. CONVICTION MUST STILL BE REVERSED BECAUSE THERE IS INSUFFICIENT CREDIBLE EVIDENCE IN THE RECORD TO SUPPORT SUCH A CONVICTION.
*536 Our review of the record discloses that the trial court's findings of fact on the motion to suppress as well as its findings and conclusions on the merits are well supported by substantial evidence and are entitled to deference. State v. Johnson, 42 N.J. 146, 160-62, 199 A.2d 809 (1964).
The judgment of conviction is affirmed substantially for the reasons articulated by Judge Bozonelis in his written opinion, 293 N.J. Super. 580, 681 A.2d 1248 (Law Div. 1996).
Affirmed.